        Case:
       Case   20-80044, 04/27/2020,
            4:17-cv-01892-HSG       ID: 11673451,
                                Document          DktEntry:
                                           373 Filed        4, Page
                                                     04/27/20   Page1 1ofof2 2




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          APR 27 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CHARLES BAIRD, individually, and on               No.   20-80044
behalf of all others similarly situated, and on
behalf of the BlackRock Retirement Savings        D.C. No. 4:17-cv-01892-HSG
Plan; LAUREN SLAYTON,                             Northern District of California,
                                                  Oakland
                Plaintiffs-Petitioners,
                                                  ORDER
 v.

BLACKROCK INSTITUTIONAL TRUST
COMPANY, N.A.; et al.,

                Defendants-Respondents.

Before: MURGUIA and BENNETT, Circuit Judges.

      The motion to maintain portions of the Sealed Appendix to the petition for

permission to appeal under seal (Docket Entry No. 3), to which no opposition has

been filed, is granted. See 9th Cir. R. 27-13. The Clerk shall publicly file the

petition for permission to appeal at Docket Entry No. 1-2. The Clerk shall

maintain the Sealed Appendix to the petition at Docket Entry No. 1-3 under seal.

      Within 21 days after the date of this order, respondents shall submit for

public filing a redacted version of the Sealed Appendix to the petition for

permission to appeal.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s February 11, 2020 order partially denying class action certification.

LAB/MOATT
          Case:
         Case   20-80044, 04/27/2020,
              4:17-cv-01892-HSG       ID: 11673451,
                                  Document          DktEntry:
                                             373 Filed        4, Page
                                                       04/27/20   Page2 2ofof2 2




See Fed. R. Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir.

2005).




LAB/MOATT                                  2
